Citation Nr: 1329319	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Jeffrey J. 
Bunten, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2010 Order of the United States 
Court of Appeals for Veterans Claims (Veterans Court).  The 
appeal originates from a January 2004 rating decision of the 
RO in Indianapolis, Indiana.

In a January 2010 decision, the Board denied service 
connection for PTSD as well as for a personality disorder, 
but granted service connection for an acquired psychiatric 
disability other than PTSD.  The Veteran appealed that 
decision to the Veterans Court.  In an Order dated in 
November 2010, pursuant to a Joint Motion for Partial 
Remand, the Veterans Court vacated that portion of the 
Board's January 2010 decision which denied service 
connection for PTSD, and remanded the issue back to the 
Board for development consistent with the Joint Motion.  

The Board's January 2010 decision to deny service connection 
for a personality disorder and to grant service connection 
for an acquired psychiatric disability other than PTSD were 
not affected by the Order of the Veterans Court as the 
parties to the Joint Motion (the Veteran's attorney and a 
designee of the VA Secretary) stipulated that those matters 
were not being contested.  Accordingly, the issue remaining 
on appeal is limited to entitlement to service connection 
for PTSD.

In December 2011, the Board remanded this appeal for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.  

In reviewing this case the Board has not only reviewed the 
physical claims file, but also the file on the "Virtual VA" 
system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the appeal has been accomplished.

2.  The more persuasive evidence establishes that the 
Veteran does not have PTSD, and he has not had a valid 
diagnosis of PTSD during any period pertinent to this 
appeal.


CONCLUSION OF LAW

The basic criteria for service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for PTSD in 
addition to his already service-connected psychiatric 
disability (anxiety disorder, depressive disorder, and 
affective disorder).   The Veteran maintains that he has 
PTSD that is related to combat stressors in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that PTSD is not categorized as a psychosis 
under 38 C.F.R. § 3.384 and is not otherwise included among 
the chronic diseases specifically listed under 38 C.F.R. § 
3.309(a).  Therefore, the presumption of service connection 
for chronic diseases (38 C.F.R. § 3.307(a)) and the 
provisions regarding chronicity and continuity of 
symptomatology (38 C.F.R. § 3.303(b)) do not apply.  See 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As previously discussed, this appeal was denied by the Board 
in January 2010, and that decision was subsequently vacated 
and remanded due to specific deficiencies in the Board's 
analysis stipulated by the parties to the Joint Motion.  
These deficiencies included an inadequate discussion of an 
April 2003 psychological evaluation conducted on behalf of 
the Social Security Administration (SSA) and an inadequate 
discussion of lay evidence of a diagnosis of PTSD, in 
particular the Veteran's assertion that he has PTSD.  

Regarding the first deficiency, the Joint Motion refers to 
an April 2003 psychological evaluation that the Veteran 
underwent as part of his claim for SSA disability benefits.  
The examiner, after completing a clinical interview and 
mental status examination, rendered a diagnosis of PTSD.  
The parties stipulated that "the Board did not consider and 
discuss this diagnosis of PTSD.  In fact, [the Board] found 
that other than the August 2003 and 2009 VA examinations, 
there were 'no other evaluations of record.'"  The Joint 
Motion directs the Board to weigh the credibility and 
probative value of the April 2003 diagnosis with the other 
medical evidence of record, and to weigh the credibility and 
probative value of various VA medical progress notes 
reflecting a reported history of PTSD and noting that the 
Veteran was being followed, on account of PTSD.  

The clinical record in this case is quite large, comprising 
5 volumes of evidence and additional electronic medical 
records.  There are multiple psychiatric diagnoses of 
record, with, in some cases, different diagnoses being cited 
by the same clinician at different times.  The treatment 
records include primarily VA outpatient records, but also 
include private treatment records, records pertaining to the 
disability determination of SSA, as well as several VA 
examination reports specifically ordered to resolve the 
question at hand, i.e., whether a diagnosis of PTSD is 
appropriate during any portion of the period on appeal.  
While not intended as an exhaustive list, the Board will 
next list examples of the various references to PTSD and 
other psychiatric disorders as found in the record, and then 
proceed to discuss the probative value of each type of 
reference.     

A March 1998 VA mental health note from the St. Louis VA 
Medical Center includes a diagnosis of depression.  A May 
1999 VA ER assessment includes a preliminary diagnosis of 
depression and a referral for psychiatric evaluation.  A 
June 1999 mental health note includes diagnoses of 
PTSD/depressive disorder NOS.  However, a few months later, 
in February 2000, the same clinician diagnosed only 
depressive disorder NOS, and discontinued listing PTSD.  

A September 2000 mental health intake note at the Louisville 
VA Medical Center includes diagnoses of depressive disorder 
NOS, alcohol dependence in sustained full remission and "? 
PTSD."  Mental health individual therapy notes from October 
2000 and November 2000 include essentially the same 
diagnoses.  Subsequent medication management notes in 
October 2002, January 2003, July 2003, January 2004, and 
December 2004 also include these same diagnoses.  

A November 2000 note includes diagnoses of depressive 
disorder - remission, alcohol and nicotine dependence - 
remission, and "? PTSD."  An August 2002 note includes 
diagnoses of depressive disorder, alcohol and nicotine 
dependence and "? PTSD."

An April 2003 Primary Care Clinic SOAP note indicates that 
the Veteran was being treated in the mental health clinic 
for depression.  An April 2003 Primary Care Clinic 
individual note discusses the Veteran's mental health 
symptoms and includes the examiner's (readjustment 
counseling therapist) opinion "I suspect vet very well may 
have PTSD."  The Veteran was rescheduled to "further r/o 
PTSD."  An April 2003 psychotherapy note includes diagnoses 
of depressive disorder - not responding to the Wellbutrin, 
history of alcohol and nicotine dependence, and "? PTSD."

The Veteran was afforded a VA examination in August 2003.  
The examiner noted that the Veteran had "some symptoms of 
PTSD", but he was primarily disabled due to antisocial 
features and a history of alcohol abuse and dependence.  The 
August 2003 VA examiner provided a diagnosis of depressive 
disorder, NOS. 

An October 2003 medication management note includes 
diagnoses of depression by history - stable, "PTSD traits," 
and alcohol dependence by history.  

January 2004, April 2004, and December 2004 notes include 
diagnoses of depressive disorder, history of alcohol and 
nicotine dependence, and "? PTSD."  A March 2005 mental 
health clinic psychotherapy note includes diagnoses of 
depressive disorder - remission, history of alcohol and 
nicotine dependence in remission, and "PTSD sx."  An August 
2005 mental health clinic medication management note 
includes diagnoses of depressive disorder - remission, 
history of alcohol and nicotine dependence in remission, and 
"PTSD sx - no complaints this visit."  

A May 2006 psychiatry note indicates that the Veteran was 
seen for a PTSD assessment on May 25, and that progress 
notes should be reviewed.  

February 2006, April 2007, March 2008, and October 2010 
primary care physician notes each list a history of 
PTSD/depression and each includes an impression of 
depressive disorder/PTSD.  A February 2006 primary care 
physician note lists issues the Veteran is being "followed" 
for, including PTSD.

An April 2008 psychiatry note indicates that the Veteran is 
being treated for depression and PTSD.  

An August 2009 VA examiner concluded that the Veteran did 
not have a current diagnosis of PTSD.  The examiner 
recognized that the Veteran "very likely" had met the full 
criteria for PTSD in the years following his service, but 
that his symptoms had attenuated, and thus, such symptoms no 
longer rose to a level that warrants the assignment of a 
DSM-IV PTSD diagnosis.  

February 2010 and September 2010 notes includes diagnoses of 
depressive disorder NOS and dysthymic disorder based on 
mental status evaluations.  

In March 2011, the Veteran was referred for 
neuropsychological evaluation for suspicion of cognitive 
impairment related to mood - rule out dementia.  A March 
2011 geriatric psychiatry note by the same clinician 
includes diagnoses of alcohol abuse/dependence, "r/o ptsd," 
history of  depression, and cognitive disorder NOS.  

A comprehensive neuropsychological testing consultation was 
conducted on March 31, 2011.  The Veteran's medical, mental 
health, and social and occupational history were detailed, 
including the Veteran's service history.  A mental status 
examination was conducted, including tests of cognitive and 
psychological functioning.  The diagnoses rendered included 
cognitive disorder NOS, and depressive disorder NOS.  

An April 2011 evaluation reveals that the Veteran endorsed a 
history of depression and current depressive symptoms that 
are sub-threshold for a diagnosis of major depressive 
disorder.  He also endorsed sub-threshold PTSD symptoms that 
appeared largely unchanged since the last VA examination 
completed in 2009 and thus he was also diagnosed with 
Anxiety Disorder NOS. The Veteran endorsed daily worry about 
a variety of topics and thus was also diagnosed with 
generalized anxiety disorder.  He reported a history of 
alcohol abuse and current abstinence.

An April 2011 report by the same clinician who conducted the 
March 2011 geriatric psychiatry evaluation reveals in one 
location that the Veteran was being treated for Axis I 
depression NOS, and in another location that he had 
depression/PTSD; however, the PTSD diagnosis was 
discontinued in an August 2011 report from the same 
clinician, at which time the diagnoses were anxiety disorder 
NOS/depression.  The same clinician again examined the 
Veteran on several subsequent visits.  In October 2011, she 
diagnosed depression NOS.  In May 2012, she diagnosed rule 
out dementia, and mood disorder NOS.  The Veteran reported 
continued anxiety with  concerns about memory changes - 
getting lost - suggestive of progressive memory loss.  In 
August 2012, she diagnosed depression and "subthreshold 
PTSD."  In March 2013, she diagnosed depression NOS.

The report of VA examination in March 2013, which resulted 
from the Joint Motion and Board remand, included the 
diagnosis of anxiety disorder NOS.  The examiner 
specifically found that a diagnosis of PTSD that conforms to 
DSM-IV criteria was not supported, and that the Veteran did 
not have more than one mental disorder.  The examiner found 
that the Veteran's report of stressors does fulfill 
criterion A, in that he experienced, witnessed, or was 
confronted with an event that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of himself or others, and the Veteran's response 
involved intense fear, helplessness, or horror.  The 
examiner also found that the Veteran meets criterion B, in 
that he does report symptoms of re-experiencing the events, 
including images, thoughts or perceptions (reports that his 
memories are triggered by news stories or other reminders of 
Vietnam; specifically endorses intrusive thoughts of a 
deceased soldier on a pike and other deceased soldiers).  
The examiner found that there are recurrent distressing 
dreams of the event, as well as physiological reactivity on 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event, but that the 
traumatic event is not persistently reexperienced.  However, 
the examiner found that the reported symptoms of arousal and 
avoidance are not sufficient in breadth or severity to 
warrant a diagnosis of PTSD.  He found that there is no 
persistent avoidance of stimuli associated with the trauma 
or numbing of general responsiveness.  The examiner 
concluded that a diagnosis of PTSD was not supported, and 
the diagnosis of anxiety disorder, NOS was continued and 
found to be more likely than not related to his military 
service/fear of hostile military/terrorist activity.  

 It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993).

After a review of all of the evidence, the Board finds that 
the more persuasive evidence demonstrates that the Veteran 
does not have PTSD, and that a diagnosis of PTSD is not 
clinically supported at any time pertinent to the current 
claim and appeal.  

An important basis for weighing various references to PTSD 
is the purpose for which they are recorded.  This can 
generally be surmised from the context of report.  See Lee 
v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words).  Simple 
references in the medical record that the Veteran is being 
followed for PTSD or noting a diagnostic history of PTSD are 
not presented as comprehensive diagnoses, but are presented 
typically in summary or list format to give treatment 
providers an overview of the Veteran's various disorders, 
and in some cases, the medications prescribed for each.  
Such non-diagnostic references may be based on a discussion 
with the Veteran.  In this case, the Veteran has often 
informed treatment providers that he has PTSD or is being 
treated for PTSD.  Such references may also be based on a 
review by the clinician of the Veteran's treatment records.  
However, in a voluminous record such as this one, the 
variances in diagnoses, preliminary diagnoses, and 
questioned diagnoses, undoubtedly increases the likelihood 
of a disconnect between these informational references and 
the concurrent concensus of his psychiatric treatment 
providers as to his actual diagnosis.  

For example, a January 2003 primary care clinic SOAP note 
lists a diagnosis of "depression, followed in MHC."  
February 2004 and September 2004 primary clinic SOAP notes 
list a diagnosis of "depression, PTSD-MHC f/u."  A primary 
care clinic SOAP note in September 2005 returns to the first 
diagnosis of "depression-mhc f/u."  Significantly, none of 
these particular reports include a psychiatric evaluation; 
they simply record various musculoskeletal and digestive 
complaints.  The examination portion of each report appears 
limited to basic vital signs.  Thus, when these references 
to PTSD are read in the context of the entirety of each 
report, it is clear that the Veteran's mental health was not 
being assessed during these visits, and therefore, the 
listing of a diagnosis of depression or PTSD is interpreted 
as non-diagnostic.   

Similarly, a December 2006 optometry note includes a problem 
list section in which depressive disorder is listed.  The 
Board finds that it is virtually unarguable that the 
Veteran's mental health was not assessed by his optometrist.  
Such non-diagnostic references carry no implication that the 
observer either personally endorses the diagnosis or has 
conducted sufficient evaluation of the Veteran to offer an 
opinion as to the diagnostic validity of the reference.  
There is a fundamental difference between such informational 
references recorded in medical treatment records and a 
diagnosis that is presented as such, that is based on a 
concurrent examination of the Veteran conducted for the 
specific purpose of reaching a diagnosis and determining an 
appropriate course of treatment.  A diagnosis based on such 
an examination carries the assurance that the examiner 
personally endorses the diagnosis and has conducted whatever 
testing is necessary to ensure that his/her endorsement 
actually means something.  To the Board, the difference 
between these informational and diagnostic references 
translates directly to probative weight.  

In fact, the vast majority of references to PTSD in the 
record consist of rule-out diagnoses and diagnoses with a 
question mark.  Such references only indicate that the 
disorder is possible, or is suspected.  They essentially 
amount to speculation on the part of the clinician.  
Similarly, the statement included in the April 2003 Primary 
Care Clinic individual note that "I suspect vet very well 
may have PTSD," is inconclusive as demonstrated by the use 
of the word "may."  The Veterans' Court has repeatedly and 
consistently rejected medical opinions raising only a 
possibility of diagnosis or medical nexus as being 
insufficient to establish such diagnosis or nexus.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Medical 
evidence which merely indicates that the particular disorder 
"may or may not" exist is too speculative in nature to 
establish the presence of said disorder.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Some references to PTSD are shortly followed by a different 
diagnosis by the same clinician.  This can logically be 
interpreted as a change of mind.  In this case, a June 1999 
mental health note includes diagnoses of PTSD/depressive 
disorder NOS.  However, a few months later, in February 
2000, the same clinician diagnosed only depressive disorder 
NOS, and did not list PTSD. In addition, an April 2011 
report reveals an assessment of depression/PTSD; however, 
the PTSD diagnosis was discontinued in an August 2011 report 
from the same clinician, at which time, and in several later 
assessments, the diagnoses were anxiety disorder 
NOS/depression.  Thus, in each case, what was initially 
thought to be PTSD was upon later evaluation determined to 
be a different diagnosis.  This change of mind also 
translates to probative weight.  

References to PTSD traits, PTSD symptoms (PTSD sx), or sub-
threshold PTSD by clinicians do not constitute a diagnosis 
of PTSD.  The criteria for a diagnosis of PTSD are 
established in the DSM-IV.  VA regulations incorporate the 
provisions of the DSM-IV.  38 C.F.R. §§ 4.125, 4.130.  A 
reference by a clinician that certain traits or symptoms of 
PTSD are demonstrated does not establish a diagnosis; 
indeed, the inclusion of such caveats or qualifiers directly 
implies that a full diagnosis is not believed to be 
supported.  In other words, there is no need to refer to 
PTSD traits if you believe the patient actually has PTSD.

In addition, references to a history of PTSD cannot 
necessarily be interpreted as a diagnosis.  The question 
that must be determined is whether there is a diagnosis of 
PTSD at any time since the claim was filed.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the presence of a 
disability at any time during the claim process can justify 
a grant of service connection, even where the most recent 
diagnosis is negative).  In this case, April 2007 and 
October 2010 primary care physician notes list a history of 
PTSD/depression, as does a February 2006 primary care 
physician note cited in the Joint Motion.  The October 2010 
note includes an impression of depressive disorder/PTSD f/u 
psy.  A March 2008 primary care physician note also cited in 
the Joint Motion lists an impression of depressive disorder 
NEC/PTSD.  A February 2006 primary care physician note lists 
issues the Veteran is being "followed" for, including PTSD, 
and includes PTSD among the various diagnoses.  However, in 
each case, as would be expected with a primary care 
physician encounter, only a physical examination was 
conducted, there was no mental examination.  Moreover, the 
references to a history of PTSD are not interpreted as a 
finding that PTSD is a current disability, or that it has 
been present at any specific time pertinent to the appeal.  
The finding of a history of PTSD is perfectly consistent 
with the opinion of the August 2009 VA examiner, who 
concluded that the Veteran "very likely" had met the full 
criteria for PTSD in the years following his service, but 
that his symptoms had attenuated, and thus, such symptoms no 
longer rose to a level that warrants the assignment of a 
DSM-IV PTSD diagnosis.  

There is also the problem that, listing a diagnosis in this 
format (PTSD/depression) indicates that the individual 
recording this information makes no distinction between the 
two diagnoses, or treats them as one.  For many purposes, it 
is understandable that the distinction is not relevant.  VA 
has chosen to create one general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130.  Depression is treated 
alternatively as a symptom and as a diagnosis.  However, for 
the purpose of this decision, the distinction between PTSD 
and depression is crucial.  Thus, notwithstanding the 
Board's finding that a history of PTSD does not necessarily 
indicate PTSD during any period pertinent to the appeal, the 
Board also finds that a diagnosis of PTSD/depression, like a 
diagnosis of depressive disorder NEC/PTSD, as cited in the 
Joint Motion (March 2008 progress note stating 
"Impression/Plan: 1) Depressive Disorder NEC/PTSD), suffers 
many of the same deficiencies as a questioned diagnosis.  It 
is inconclusive as to which diagnosis is appropriate and 
indicates an uncertainty or indifference on the part of the 
writer as to which diagnosis is actually supported.  This 
does not reduce the probative weight of such a diagnosis to 
zero, as both diagnoses might be intended; however, where 
the intent is not expressed and discussed by the clinician, 
it reduces the probative weight in comparison to a diagnosis 
rendered with the intent of diagnostic precision, and where 
the reasons for ruling in or out specific diagnoses are 
provided.  


The parties to the Joint Motion cited a May 2006 health 
summary noting "Diagnosis: 309.81-Posttraumatic Stress 
Disorder."  The Board notes that this is included in an 
"Outpatient Encounter" list, which is a recordation of 
treatment provided for a given time period.  The full note 
describes a psychiatric diagnostic interview conducted on 
May 25, 2006.  The actual May 25, 2006 interview reads as 
follows (minimally edited, primarily for punctuation, 
capitalization and spelling):

Seen for evaluation: patient in Vietnam for six months; 
got into fight with NCO and discharged as undesirable; 
also says he was told he had a mood disorder; this was 
subsequently upgraded.  Got all F's in school, and took 
odd jobs rather than continue; says he has his GED. 
Came back here from other VA hospital, taking 
trazodone.  Says he has nightmares; not s/c for PTSD.  
Mental: nothing grossly unusual, no looseness, affect 
appropriate, intellectual faculties intact; impression: 
deferred, recommend: refilled his trazodone.  We talked 
about side-effects.  This patient would probably be 
best managed in MPD.

When weighing what appears to be an administrative notation 
recording a patient encounter against the actual record of 
that encounter, the Board finds the clinician's report to be 
a more accurate reflection of his clinical findings.  The 
clinician who met with the Veteran on May 25, 2006 did not 
render a diagnosis of PTSD and only mentioned PTSD in the 
context of reporting that service connection was not in 
effect for it.  The Board finds that, in the context of the 
clinical report prepared, the May 2006 reference does not 
constitute or otherwise represent an actual diagnosis of 
PTSD.  

The Board acknowledges that the record does contain 
diagnoses of PTSD.  These include a April 2003 SSA 
psychological evaluation and a May 2003 SSA mental residual 
functional assessment, both of which include diagnoses of 
PTSD and major depressive disorder.  In addition, a March 
2011 private assessment includes diagnoses of PTSD/major 
depressive disorder.  


Regarding the SSA assessments, the May 2003 mental residual 
functional assessment is apparently for the purpose of 
determining the Veteran's ability to engage in employment.  
The report reads: claimant with diagnoses of record MDD & 
PTSD.  The report then goes on to discuss the Veteran's 
living arrangements and functional capacity.  In the notes 
portion, the examiner wrote that the Veteran "reports PTSD 
sx at [service separation] but prev. findings give different 
picture of military, kicked out [secondary] to beating 
sarg."  The examiner specifically noted that he was unable 
to obtain VA treatment notes and it was not clear whether 
the Veteran was being treated or not.  By the examiner's own 
description, the diagnoses were gleaned from the record.  
The examiner included no analysis or discussion of whether 
and why the diagnoses were appropriate, and he seemed to 
question the Veteran's account of pertinent details of his 
disability.  In comparison to the March 2013 report, which 
provides the clinician's reasoning for including one 
diagnosis and excluding others, the Board finds that the 
probative value of this report, in terms of whether a 
diagnosis of PTSD is actually appropriate, is minimal.

Regarding the April 2003 psychological evaluation, the Board 
notes that, although a diagnosis of PTSD is listed at the 
end of the report, it is mentioned nowhere else in the 
report.  The examiner referred exclusively to "depression" 
in the body of the report, i.e., "[h]e stated he has 
suffered depression since 1980's," and "[h]e was doing 
better until his car accident and his depression has been 
worse since then."  The Veteran's service is noted in the 
report, as well as the Veteran's account that he "witnessed 
a lot of killings."  However, this is immediately followed 
by "[h]e suffers from depression."  The Board presumes from 
its inclusion in the diagnosis section that the examiner 
believed the diagnosis of PTSD to be appropriate; however, 
it is entirely unclear from the report why he believed this 
to be true, and why he believed that all of the DSM-IV 
diagnostic criteria were met.  This is a significant point 
because the record contains several opinions finding that 
not all of the diagnostic criteria for PTSD are met.  While 
the Board is not competent to provide a diagnosis, it is the 
Board's responsibility to compare and weigh the opinion 
evidence in light of reasoning expressed by a competent 
clinician.   As noted above, the weight of a medical opinion 
is diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal, 5 Vet. App. at 461; Sklar, 5 Vet. App. 
140.  In the case of the April 2003 SSA evaluation, the 
reason for the diagnosis is not given, and this diminishes 
its probative weight as compared to the March 2013 VA 
opinion.  

The record also contains a March 2011 private report, which 
includes a diagnosis of "PTSD/MDD."  The report suffers from 
the same deficiency as the April 2003 report.  The report is 
quite minimal, consisting almost entirely of a few hand-
written notes.  There is no discussion whatsoever as to the 
propriety of the diagnosis of PTSD and no discussion of the 
factors underlying the diagnosis, such as which of the 
diagnostic criteria were satisfied.  In comparison to the 
March 2013 VA opinion, the March 2011 private report carries 
diminished probative weight, as the basis for the opinion is 
not stated.  

In sum, while the Board acknowledges that the record does 
contain diagnoses of PTSD, the bases for these diagnosis are 
not explained in any detail; and, in particular, the 
diagnostic criteria found to be lacking by the March 2013 VA 
examiner are not discussed.  This decreases the probative 
weight of such diagnoses in comparison to the March 2013 
diagnosis.  

The parties to the Joint Motion also stipulated that, on 
remand the Board must provide an adequate statement of 
reasons or bases for its analyses of any lay evidence in 
support of claim.  This refers to the previous finding of 
the Board that it is well-established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis.  
The parties cited Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (rejecting the view that competent medical 
evidence is required when the determinative issue involves 
medical etiology or a medical diagnosis) and Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (providing situations 
in which lay evidence may be used to diagnose a condition).  
Citing also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
("[l]ay testimony is competent ... to establish the presence 
of observable symptomatology and 'may provide sufficient 
support for a claim of service connection'" (quoting Layno 
v. Brown, 6 Vet. App. 465, 469 (1994))).  

The Board notes that, in the March 2013 VA examination, the 
Veteran clearly presented his belief that he meets criteria 
for PTSD and that he has been misdiagnosed by VA providers.  
He has also reported to other treatment providers that he 
has PTSD, and his appeal of the current issue even though 
service connection has already been granted for a 
psychiatric disability demonstrates that he believes a 
diagnosis of PTSD is appropriate.  

In reviewing the Veteran's written assertions supporting the 
current claim and appeal, the Board notes that his 
assertions are focused primarily on the events of service 
and his description of stressors.  Such factors are 
essentially not outcome determinative in this case.  Without 
persuasive evidence that the Veteran actually has PTSD, the 
matter of a verified stressor is not reached.  

Regarding the Veteran's assertion that he has been 
misdiagnosed by VA and that he actually has PTSD, it is 
important to consider that, although lay persons are 
competent to provide opinions on some medical issues, see 
Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), 
distinguishing between and among various psychiatric 
diagnoses falls outside the realm of common knowledge of a 
lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose 
cancer).  There is no question that the Veteran has a 
psychiatric disability that is related to service, as 
service connection has already been granted for an acquired 
psychiatric disability to include anxiety disorder, 
depressive disorder and affective disorder.  The Board finds 
that distinguishing between and among psychiatric or mental 
diagnoses is not a matter that is capable of lay 
observation, but requires some professional training and 
expertise.  Therefore, to the extent that the Veteran 
asserts that he has PTSD in addition to the various other 
psychiatric diagnoses for which he is already service-
connected, the Board finds that this assertion is not 
competent evidence.  

In summation of the Board's findings, as the more persuasive 
evidence establishes that the Veteran does not have PTSD, 
service connection under the provisions of 38 C.F.R. 
§§ 3.304(f) is not warranted.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice 
requirements of the VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate 
the claim; what subset of the necessary information or 
evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, VA 
will attempt to obtain.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

The Veterans Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In this case, the Veteran submitted a claim for service 
connection for PTSD in February 2003.  He was sent a letter 
in March 2003 which advised him of the information and 
evidence necessary to substantiate the claim.  Subsequent 
letters dated in November 2004 and August 2006 provided 
similar information.  The August 2006 letter, as well as a 
VA examination notice letter dated in July 2009, advised him 
as to how disability ratings and effective dates were 
assigned in the event of a successful claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A February 2013 stressor 
solicitation letter also provided notice of the type of 
evidence necessary to substantiate the claim.  

Although most of the letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not 
prejudicial to him, since the claim was readjudicated 
following the post-decisional notice and additional 
supplemental statements of the case were provided to the 
Veteran in September 2009 and April 2013.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In short, VA has 
complied with its duty to notify the Veteran in this case.

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment 
records, post-service VA and private treatment records, 
records pertaining to a disability determination by SSA, and 
the Veteran's written assertions.

The RO and the VA Appeals Management Center (AMC) made 
several attempts to verify the Veteran's multiple claimed 
stressors.  In this regard, in December 2008, the AMC 
submitted a request for morning reports of the Veteran's 
unit to the Personnel Information Exchange System (PIES); 
the response from PIES indicated that such records were not 
stored there.  In March 2009, the AMC requested the same 
information from National Archives and Records 
Administration (NARA), whose April 2009 response indicated 
that such records were stored at the U.S. Army Joint 
Services Records Research Center (JSRRC).  In June 2009, the 
AMC submitted the Veteran's claimed stressors to the JSRRC 
for verification.  In a June 2009 response, the JSRRC stated 
that they had determined that the information concerning the 
stressors supplied by the Veteran was insufficient to allow 
for meaningful research of records.  

In response to the Board's December 2011 remand, the Veteran 
was afforded an additional opportunity to provide stressor 
information that might be verified; however, he did not 
respond to the RO's February 2013 request.  The Board finds 
that there is no reasonable possibility that additional 
attempts would be productive.  The Veterans Court has held 
that VA's duty to assist in developing the facts and 
evidence pertinent to a claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Moreover, in light 
of the basis for the Board's decision, i.e., that the 
Veteran does not have PTSD, any error in VA's attempts to 
assist in obtaining a verified stressor are not prejudicial.  

In addition, the Veteran was afforded VA examinations to 
address the nature and etiology of the Veteran's psychiatric 
disability in August 2003, August 2009, and March 2013.  
These examinations are adequate because each was performed 
by a medical professional who reviewed the Veteran's 
complete claims file, to include his service medical 
records, past medical history, recorded his current 
complaints, and conducted an appropriate psychiatric 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted above, this appeal involves a remand by the Board 
for additional evidentiary development.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While substantial compliance 
is required, strict compliance is not.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) citing Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

The first remand instruction was to request that the Veteran 
provide any additional information required in order for 
JSRRC to research his reported stressors.  If the Veteran 
were to provide the requested information, the RO or the AMC 
was to request that the JSRRC attempt to corroborate the 
alleged stressors.  As discussed above, this was 
accomplished, and no response to February 2013 solicitation 
letter was received from the Veteran.
 
The second remand instruction was to schedule the Veteran 
for a VA psychiatric examination including claims file 
review.  This was accomplished in March 2013.  As 
instructed, the examiner made a determination as to whether 
the Veteran has PTSD, finding that he did not.  The negative 
finding obviated the need to address the etiology of PTSD.  
The examiner provided a rationale for the opinion.  As there 
has been substantial compliance with the Board's remand 
instructions, an additional remand for corrective action is 
not necessary.  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


